DETAILED ACTION
The following is a Final Office Action in response to communications filed December 16, 2021.  Claims 1–4, 6, 8–12, 14, and 16–20 are amended.  Currently, claims 1–20 are pending.

Response to Amendment/Argument
Applicant’s Response is sufficient to overcome the previous objection to claims 2, 10, and 18 for informalities.  Accordingly, the previous objection to claims 2, 10, and 18 is withdrawn.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–20 under 35 U.S.C. 112(b) is withdrawn.
However, Applicant’s Response necessitates new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant explanation below.
Applicant’s Response is sufficient to overcome the previous rejection of claims 1–20 under 35 U.S.C. 101 as being directed to non-statutory subject matter.  More particularly, when considered in view of the claims as a whole, the additional element to “cause the transport unit to connect to the room unit, to move to the designated place by the second users and to separate from the room unit at the designated place by the second user,” integrates the abstract idea into a practical application under Step 2A Prong Two because the additional element reflects an improvement to the technology or 
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 103 have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 9, and 17 recite functionality to “receive a use request from a second user for a room unit in which a first user stores at least one belonging of the first user as a storeroom, the use request including a start time and a planned use timeframe”.  However, claims 1, 9, and 17 subsequently recite “a start time” in the element to “acquire … information of a transport unit” and “a room unit” and “a planned use timeframe” in the element to “acquire … information of a room unit”.  Examiner submits that the second recitations of “a start time”, “a room unit”, and “a planned use timeframe” render the scope of the claims indefinite because it is unclear whether 
For purposes of examination, claims 1, 9, and 17 are interpreted as reciting “acquire …information of a transport unit that is available at least on [[a]] the start time of the use request” and “acquire … information that the the planned use timeframe”.
In view of the above, claims 1, 9, and 17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–8, 10–16, and 18–20, which depend from claims 1, 9, and 17, inherit the deficiencies described above.  As a result, claims 2–8, 10–16, and 18–20 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 12, and 20 recite “the pay for providing at least one belonging of the first user”.  However, claims 1, 3, 9, 11, 17, and 19 previously introduce “at least one belonging of the first user” and “the at least one belonging of the first user”.  As a result, the scope of claims 4, 12, and 20 is indefinite because it is unclear whether Applicant intends for the “at least one belonging of the first user” of claims 4, 12, and 20 to reference the previous recitations or intends to introduce a second, different “at least one belonging of the first user”.  For purposes of examination, claims 4, 12, and 20 are interpreted as reciting “the pay for providing the at least one belonging of the first user”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–20 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. (U.S. 2020/0023764) in view of Proska et al. (U.S. 2007/0200664), and in further view of Abhyanker (U.S. 2014/0114866).
Claims 1, 9, and 17:  Keiser discloses an information processing apparatus, comprising a processor (See paragraph 47) configured to: 
receive a use request from a user for a room unit in which a user stores at least one belonging of the user as a storeroom, the use request including a start time (See paragraph 20, wherein portable container requests are made with respect to a specific time); 
acquire, when the use request is received, information of a transport unit that is available at least on a start time of the use request (See paragraphs 20 and 91, wherein vehicle information is acquired to determine availability of the vehicle to the request according to the requested time); 
match the transport unit and the room unit, based on the information of the transport unit and the information of the room unit (See paragraphs 20 and 91, wherein vehicle information is acquired to match the vehicle and the container according to the acquired information); 

cause the transport unit to connect to the room unit, to move to the designated place by the user, and to separate from the room unit at the designated place by the user (See paragraphs 31–34, wherein the vehicle picks up the portable container and delivers the portable container to the designated place).  Although Keiser discloses co-rental containers (See paragraph 29, wherein containers may be co-rented, and wherein co-rentals implicitly disclose use requests from a second user for a room unit containing a first user’s belongings), Keiser does not expressly disclose the remaining claim elements.
Proska discloses functionality to receive a use request from a second user for a room unit in which a first user stores at least one belonging of the first user as a storeroom (See paragraph 32, wherein a customer requests a remote equipment rental store).
Keiser discloses a system for managing delivery of portable rental containers.  Similarly, Proska discloses a system directed to managing rental equipment containers.  Each reference discloses a system directed to managing the delivery of rental containers.  The technique of incorporating second party requests for first party rental 
One of ordinary skill in the art would have recognized that applying the known technique of Proska would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Proska to the teachings of Keiser would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate rental container management into similar systems.  Further, applying second party requests for first party rental storerooms to Keiser would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.  Although Proska generally discloses acquiring information that the room unit is available (See paragraphs 16 and 32), Keiser and Proska do not expressly disclose the remaining claim elements.
Abhyanker discloses functionality to receive a use request from a second user for a unit, the use request including a start time and a planned use timeframe (See paragraphs 128 and 209, wherein start timing and rental periods are disclosed with respect to listings and rental searches; see also paragraphs 21, 98, and 100, wherein filtering and availability functions are disclosed with respect to listings); and
acquire, when the use request is received, information of a unit that is available during a planned use timeframe defined in the use request (See paragraphs 128 and 209, wherein start timing and rental periods are disclosed with respect to listings and rental searches; see also paragraphs 21, 98, and 100, wherein filtering and availability functions are disclosed with respect to listings).

One of ordinary skill in the art would have recognized that applying the known technique of Abhyanker would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Abhyanker to the teachings of Keiser and Proska would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate rental item management into similar systems.  Further, applying planned use timeframes to Keiser and Proska would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claims 2, 10, and 18:  Keiser discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: 
determine, when a use end notification of the room unit is received, a second transport unit that goes to the designated place by the user to pick up the room unit (See paragraphs 31–36, wherein the user may end use of the rental container, such that a use end notification is implicitly received, and paragraph 42, wherein the vehicle services utilize a plurality of vehicles, such that a second transport unit is utilized when 
cause the second transport unit to move to the designated place by the user, connect to the room unit at the designated place by the user, move to a predetermined place after being connected to the room unit, and separate from the room unit at the predetermined place (See paragraphs 31–36, wherein the vehicle transport unit moves to the designated place, obtains the container, and relocates the container in a predetermined storage area).  Keiser does not expressly disclose the remaining elements.
Proska discloses when a use end notification of the room unit is received from the second user (See paragraph 22, wherein a user or client may enter a specified code to indicate the end of a rental).
One of ordinary skill in the art would have recognized that applying the known technique of Proska would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 3, 11, and 19:  Keiser discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: calculate a usage fee of the room unit of the user (See paragraph 20, wherein a transportation cost is disclosed); and 
allot, from the usage fee of the room unit, a pay for transporting the room unit (See paragraph 20, wherein a transportation cost is disclosed).  Keiser does not disclose the remaining claim elements.

One of ordinary skill in the art would have recognized that applying the known technique of Proska would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claims 4, 12, and 20:  Although Keiser and Proska disclose usage fees with respect to the room unit (See citations above), Keiser and Proska do not expressly disclose the remaining elements of claim 4.
Abhyanker discloses functionality to acquire a charged fee for the first user by subtracting the pay for providing at least one belonging of the first user from the hosting fee charged to the first user (See paragraph 127, wherein a price desired by the listing entity is disclosed, and paragraph 115, wherein a listing fee is disclosed with respect to each purchased, sold, or rented item hosted by the hosting entity, and wherein the listing user’s fee is implicitly calculated by subtracting the listing fee from the listed price).

Claims 5 and 13:  Keiser discloses the information processing apparatus according to claim 1, wherein the processor is further configured to: 
determine, when a storeroom use request is received from the first user, the room unit to be delivered to a designated place by the first user and a third transport unit that connects to the room unit and transports the room unit to the designated place by the first user (See paragraphs 31–36, wherein the user request use of the rental container over an indefinite period, and paragraph 42, wherein the vehicle services utilize a plurality of vehicles, such that a third transport unit is utilized when the process is repeated); and 
cause the third transport unit connected to the room unit to move to the designated place by the first user (See paragraphs 31–36, wherein the user request use of the rental container over an indefinite period, and paragraph 42, wherein the vehicle services utilize a plurality of vehicles, such that a third transport unit is utilized when the process is repeated).
Claims 6 and 14:  Keiser discloses the information processing apparatus according to claim 5, wherein the processor is further configured to cause the third transport unit to move to a predetermined place while being connected to the room unit, after the at least one belonging of the first user is housed in the room unit at the designated place by the first user (See paragraphs 34–36, wherein the user stores 
Claims 7 and 15:  Keiser discloses the information processing apparatus according to claim 5, wherein the processor is further configured to cause the third transport unit to separate the room unit at the designated place by the first user (See paragraphs 34–36, wherein the user stores items in the container, and the transport vehicle drops the container off at a designated storage area).
Claims 8 and 16:  Keiser discloses the information processing apparatus according to claim 7, wherein the processor is further configured to: 
determine, when a housing end notification of the at least one belonging of the first user is received, a fourth transport unit that goes to the designated place by the first user to pick up the room unit (See paragraphs 31–36, wherein the user may end use of the rental container, such that a use end notification is implicitly received, and paragraph 42, wherein the vehicle services utilize a plurality of vehicles, such that a second transport unit is utilized when the process is repeated; see also paragraph 29, wherein rental periods are disclosed, and wherein rental periods similarly indicate end use notifications); and 
cause the fourth transport unit to move to the designated place by the first user, connect to the room unit at the designated place by the first user, and move to a predetermined place after being connected to the room unit (See paragraphs 20 and 34–36, wherein containers are stowed at a designated storage area).  Keiser does not expressly disclose the remaining claim elements.

One of ordinary skill in the art would have recognized that applying the known technique of Proska would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623